Citation Nr: 0634179	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to a disability rating in excess of 40 
percent for chronic low back muscular strain, degenerative 
disc disease, lumbar nerve root irritation, and status post 
sacroiliac injury with traumatic sacralization of the 5th 
lumbar vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran's active military service extended from March 
1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In August 2004, the Board remanded the claims for additional 
development.  

As noted in the Board's August 2004 Remand, in an informal 
presentation to the Board, dated in July 2004, the 
representative claimed service connection for degenerative 
joint disease of the thoracic spine.  This claim has still 
not been adjudicated, therefore, the claim for service 
connection for degenerative joint disease of the thoracic 
spine is again referred to the RO for appropriate 
disposition.  In addition, in a letter, dated in November 
2004, the veteran raised the issues of entitlement to service 
connection for arthritis of the back and leg on a secondary 
basis (the Board notes that service connection is already in 
effect for arthritis of the lumbar spine), hearing loss, and 
tinnitus.  These claims have not been adjudicated by the 
agency of original jurisdiction, and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1953, the RO 
denied a claim of entitlement to service connection for a 
left knee condition.

2.  The evidence received since the RO's May 1953 decision 
which denied service connection for a left knee condition, 
which was not previously of record, and which is not 
cumulative of other evidence of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The veteran does not have a left knee condition that is 
related to his service.

4.  The veteran does not have a hip condition that is related 
to his service.

5.  The veteran's chronic low back muscular strain, 
degenerative disc disease, lumbar nerve root irritation, and 
status post sacroiliac injury with traumatic sacralization of 
the 5th lumbar vertebra, is shown to be productive of 
pronounced IDS; but not a complete bony fixation of the 
spine; it is not productive of marked interference with his 
employment and has not required frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's May 1953 decision which denied a claim of entitlement to 
service connection for a left knee condition; the claim for 
service connection for a left knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  A left knee condition was not incurred in or aggravated 
by the veteran's active military service, nor is it related 
to any service-connected disability.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006); 71 Federal Register 52744, 52747 
(Sep. 7, 2006) (to be codified as 38 C.F.R. § 3.310(b) 
(effective Oct. 10, 2006).

3.  A hip condition was not incurred in or aggravated by the 
veteran's active military service, nor is it related to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2006); 71 Federal Register 52744, 52747 (Sep. 7, 
2006) (to be codified as 38 C.F.R. § 3.310(b) (effective Oct. 
10, 2006).

4.  The criteria for a 60 percent rating, and no more, for 
chronic low back muscular strain, degenerative disc disease, 
lumbar nerve root irritation, and status post sacroiliac 
injury with traumatic sacralization of the 5th lumbar 
vertebra, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 
5293 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5237, 5242 (as in effect 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a left knee condition.  He has asserted that 
he has a left knee condition as a result of an injury 
sustained during combat, when a Japanese kamikaze struck his 
ship.  See e.g., August 2000 VA examination report.  In 
addition, he has asserted that he has a left knee condition 
secondary to his service-connected low back disorder.  See 
e.g., veteran's claim, received in June 200l.   

In May 1953 rating decision, the RO denied a claim of 
entitlement to service connection for "tear, medial 
meniscus, left knee," on the basis that the evidence did not 
establish that the veteran had a left knee condition that was 
related to his service.  The RO notified the veteran of this 
denial of his claim in a letter dated May 18, 1953.   The 
veteran did not appeal this decision.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

In June 2000, the veteran filed to reopen the claim.  In 
December 2001, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran has appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in May 
1953.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  See 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  In 
this regard, the veteran is shown to have served aboard the 
U.S.S. Isherwood during World War II, and his participation 
in combat is conceded.  

The evidence of record in May 1953 included the veteran's 
service medical records, which did not show treatment for a 
left knee condition.  The veteran's separation examination 
report, dated in November 1945, showed that his spine and 
extremities were clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
and non-VA medical reports, dated between 1947 and 1953.  
This evidence showed that the veteran was hospitalized in 
1953 with a diagnosis of tear, medial meniscus, left knee.  
He reported having symptoms since injuring his knees in an 
explosion aboard his ship.  He underwent a medial 
meniscectomy.  

At the time of the May 1953 decision, there was no medical 
evidence dated during service or thereafter to show treatment 
for a left knee condition, and no competent evidence to show 
that a left knee condition was related to his service.  The 
RO therefore determined that the preponderance of the 
evidence was against the claim.

Evidence received since the May 1953 decision includes VA and 
non-VA medical reports, dated between 1975 and 2006.  This 
evidence includes a July 1979 VA report which contains a 
diagnosis of degenerative joint disease of the left knee.  
Subsequently dated reports show treatment for left knee 
symptoms, to include steroid injections.  

A lay statement from M.W., apparently received in 2000, shows 
that the author asserts that he served aboard ship with the 
veteran, and that during their service together the veteran 
was thrown down a hatch and sustained injuries to his back 
and knee.  

The Board initially notes that to the extent that the veteran 
has presented a claim based on the theory of secondary 
service connection, this aspect of the claim was not 
adjudicated in May 1953, or at any time prior to the RO's 
December 2001 decision, and is therefore a new claim that is 
not subject to a new and material analysis.  With regard to 
the claim as presented on a direct basis, the evidence that 
was not of record at the time of the May 1953 decision, is 
not cumulative, and is "new" within the meaning of 38 C.F.R. 
§ 3.156.  The Board also finds that this evidence is 
material.  In particular, this evidence contains a new 
diagnosis of a left knee disorder, a lay statement asserting 
that the veteran sustained a knee injury during service, and 
a great deal of treatment reports for left knee symptoms.  It 
therefore provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Board therefore finds that the submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim, and the claim 
is therefore reopened.   




II.  Service Connection

In addition to the previously discussed law pertaining to 
service connection discussed in Part I, the Board notes that 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  

During the pendency of this appeal, effective October 10, 
2006, VA amended 38 C.F.R. § 3.310 concerning secondary 
service connection.  In an attempt to conform the regulation 
to Allen v. Brown, 7 Vet. App. 439 (1995), VA added a new 
paragraph (b) and redesignated the former paragraph (b) as 
paragraph (c). 

The new 38 C.F.R. § 3.310(b) states the following: 

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

71 Federal Register 52744, 52747 (Sep. 7, 2006) (to be 
codified as 38 C.F.R. § 3.310(b) (effective Oct. 10, 2006).

A.  Left Knee

As noted in Part I, the veteran's service medical records do 
not show treatment for a left knee condition.  The veteran's 
separation examination report, dated in November 1945, showed 
that his spine and extremities were clinically evaluated as 
normal.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1947 and 2006.  This evidence 
shows that the veteran underwent an operation for a left 
meniscus tear in 1953, and that he was found to have left 
knee degenerative joint disease in 1979.  Subsequently dated 
reports show treatment for left knee symptoms, to include 
steroid injections.  

With regard to the claim for secondary service connection, 
the Board notes that service connection is currently in 
effect for a right knee disorder, and a low back disorder.  

The Board has determined that the claim must be denied.  The 
veteran's service medical records covering his active duty 
service do not show complaints, treatment or a diagnosis 
involving left knee symptoms, and the Board finds that a left 
knee condition is not shown during active duty service.  See 
38 C.F.R. § 3.303.  The earliest medical evidence of a left 
knee condition is the 1953 VA report which shows 
hospitalization for a torn meniscus, which is approximately 
seven years after separation from service.  This lengthy 
period of time without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence which links a left knee disorder to the veteran's 
service, or to a service-connected condition.  See 38 C.F.R. 
§§ 3.303, 3.310.  In this regard, the only competent opinion 
of record on the secondary service connection claim is found 
in a January 2003 VA examination report, in which the 
examiner stated that, with regard to left knee arthritis, 
"It is not as likely as not related to the veteran's low 
back or right knee condition."  Furthermore, although the 
veteran is deemed to have participated in combat, the Court 
has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a medical nexus to service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Finally, there is no evidence 
to show that arthritis of the left knee was present to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  

B.  Bilateral Hip

The veteran's service medical records do not show treatment 
for hip symptoms, or a diagnosis of a hip condition.  The 
veteran's separation examination report, dated in November 
1945, showed that his spine and extremities were clinically 
evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1947 and 2006.  This evidence 
shows that the veteran has a long history of treatment for 
complaints of low back and radicular pain, with the first 
specific complaints of hip symptoms in 1993.  See VA progress 
note, dated in November 1993.  Reports from the Oroville 
Hospital, dated in 1997, contain an impression noting hip 
pain.  A VA examination report, dated in January 2003, 
contains a diagnosis of bilateral hip arthralgia.  An 
accompanying X-ray report notes that there were no 
significant osteoarthritic changes, and no acute changes.

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for hip 
symptoms, or a diagnosis of a hip condition.  Therefore, a 
chronic hip condition is not shown during service.  In 
addition, the is not shown to currently have a hip condition.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  In this regard, 
although there is a 1997 impression of "hip pain," and a 
January 2003 VA examination report contains a diagnosis of 
"bilateral hip arthralgia," there is no accompanying evidence 
of hip pathology.  See e.g., January 2003 VA X-ray report.  
These "diagnoses" are therefore insufficient to show that the 
veteran has a hip disorder.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001)).  Furthermore, even assuming 
arguendo that a hip condition was shown, the earliest medical 
evidence of treatment for hip symptoms is found in the 1993 
VA progress note.  This is approximately 47 years after 
separation from service.  This lengthy period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson, supra.  Finally, there is no competent evidence 
linking any current hip condition to service, or to a 
service-connected condition.  See 38 C.F.R. §§ 3.303, 3.310.  
In this regard, the only competent opinion of record is found 
in the January 2003 VA examination report, which shows that 
the examiner determined that the veteran's hip arthralgia was 
"not as likely as not related to the veteran's low back or 
right knee conditions."  Finally, the Board notes that to 
the extent that the veteran may have intended to assert that 
he sustained hip conditions from an injury during combat, 
although the veteran is deemed to have participated in 
combat, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirement of a medical nexus to 
service.  Brock and Libertine, both supra.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim.  

C.  Conclusion

The Board has considered the written testimony of the 
appellant, and the lay statement.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issues, and that it 
outweighs the lay statements.  Accordingly, the appellant's 
claims for service connection must be denied.


III.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2006), the veteran's medical records show treatment 
for low back symptoms beginning in the 1970's, with treatment 
that included use of a back brace, and X-ray evidence of 
early degenerative disease noted in 1992.  Subsequently dated 
reports note complaints that included sciatica down both 
lower extremities, treatment that included steroid/epidural 
injections and use of a transcutaneous electrical nerve 
stimulation (TENS) unit for pain control, and findings that 
included lumbar radiculopathy, degenerative disc disease, and 
disc bulging at L3-4 and L4-5.  

In November 1950, the RO granted service connection for 
traumatic residuals of a sacro-iliac injury.  In May 2000, 
the veteran filed a claim for an increased rating.  In 
December 2001, the RO denied the claim.  The veteran has 
appealed.  
 The Board notes that, in its decision, the RO had 
recharacterized the veteran's low back disability as chronic 
low back muscular strain, degenerative disc disease, lumbar 
nerve root irritation, and status post sacroiliac injury with 
traumatic sacralization of the 5th lumbar vertebra.  

The veteran filed his claim in May 2000.  The relevant 
medical evidence therefore consists of VA and non-VA reports, 
dated between 1999 and 2006.  See 38 C.F.R. § 3.400(o)(2) 
(2006).  This evidence includes a March 2000 VA X-ray report 
which notes probable spondylosis at L5, hypretrophic end-
plate spurring between L1 and L4 compatible with degenerative 
osteoarthritis, and mild narrowing of the intervertebral disc 
space L1-T12, and L1- L2, compatible with degenerative disc 
disease.  

A VA examination report, dated in August 2000, shows that the 
veteran complained of continuing low back pain with sciatic 
distribution down the left side.  The report notes that a 
magnetic resonance imaging (MRI) report showed L3-4 disc 
herniation with nerve root compression, treated with three 
epidural blocks and a steroid injection at the left 
sacroiliac joint, with subsequent improvement of sciatic pain 
that had not recurred, although there was continued back 
pain.  On examination, the back had forward flexion to 40 
degrees, extension to 15 degrees, and side bending and 
rotation "without much pain" (specific degrees of motion 
were not provided).  He could stand on his heels and toes, 
but had great difficulty in squatting because of his knees.  
He had "excellent" deep tendon reflexes.  There was 
decreased sensation involving light touch at the left lateral 
calf and foot.  The diagnoses were traumatic arthritis of the 
back, trauma with degenerative disc disease, and left L3-4 
radiculopathy.  An accompanying VA X-ray report contains 
impressions of "mild degenerative scoliosis, unchanged, mild 
degenerative disc disease, radiographically unchanged, and 
degenerative retolisthesis of L3-4, unchanged."

VA progress notes show a number of treatments for complaints 
of back pain.  This evidence includes a report, dated in 
November 2000, which notes that the veteran had symmetric 
reflexes, and "preserved" strength and sensation.  A VA 
progress note, dated in June 2001, notes that the veteran 
complained of back pain, and that he reported a long history 
of use of a back support.  On examination, there was palpable 
muscle spasm, and "moderately limited" flexion, left 
rotation, and right lateral bend, and a moderately severely 
limited extension (specific degrees of motion were not 
provided).  Deep tendon reflexes at the patella and Achilles 
were 2+ and symmetric bilaterally, with a normal heel and toe 
walk.  The assessment was lumbar back strain/spasm.  An 
accompanying X-ray report contains impressions of compression 
fracture at T11, probably old, and lower lumbar facet joint 
arthropathy and possibly fusion.  An August 2001 report 
contains an assessment of degenerative joint disease, and 
degenerative disc disease with chronic pain, and notes the 
use of medications that included sustained-release morphine, 
and Vioxx.  

A VA examination report, dated in January 2003, shows that 
the veteran complained of continuing back pain that lasted up 
to 12 hours a day, that was relieved by laying down four to 
five times per day.  He reported using Vicodin, three times a 
day.  He denied bowel or bladder incontinence, and reported 
pain that radiated down his left leg to his foot, with some 
numbness of the leg and tingling of the foot.  On 
examination, there was no limp.  The veteran had a kyphotic 
posture with scoliosis of the spine.  He was wearing a back 
brace.  The spine had flexion to 50 degrees with pain at 50 
degrees, and extension to 15 degrees that was not painful.  
Lateral bending was to 20 degrees, bilaterally, without pain.  
Rotation was to 45 degrees, bilaterally, without pain.  Deep 
tendon reflexes were 1+ below the waist, with an absent right 
plantar reflex.  He was able to walk on his toes and heels.  
There was some decreased balance with tandem walking.  There 
was decreased sensitivity to pinprick on the left anterior 
tibial area.  The relevant diagnosis was compression fracture 
at T11 and lumbar degenerative joint disease.  

Reports from Jerry D. Waters, M.D., dated between 2002 and 
2004, show that he received treatment on six occasions for 
complaints of back pain, and paresthesias of the right lower 
extremity.  The assessments included chronic back pain, right 
buttock pain of uncertain etiology, and parestheisas of the 
bilateral lower extremities.  In January and February of 
2003, he received trigger point injections.  

A February 2004 MRI report from Oroville Hospital (O.H.) 
notes a T11 compression "new since 1988," with about a 40 
percent loss of height, and which contains an impression of 
mild to moderate right neural foraminal stenosis at L4-5.  A 
February 2006 O.H. report notes that there was a history of 
interventional injections, but that there had been no recent 
injections.  The report shows that the veteran received facet 
joint injections and a L3-4 epidural steroid block.  The 
relevant diagnoses were chronic back pain secondary to facet 
joint degenerative arthritis, and lumbar degenerative disc 
disease.  The report notes that a neurological examination 
showed that bowel and bladder functions were intact.

In the December 2001 decision on appeal, the veteran's low 
back condition was evaluated as 40 percent disabling by the 
RO under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  Under 
DC 5293 (as in effect prior to September 26, 2003), the next 
highest rating, of 60 percent, is warranted for 
intervertebral disc syndrome; pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  

The Board finds that the criteria for a 60 percent rating 
have been met.  The Board first notes that the veteran is 
shown to have a significant spine condition for which service 
connection is not currently in effect.  Specifically, he is 
shown to have a fracture at T11 with a 40 percent loss of 
vertebra height.  However, the claims files do not currently 
contain medical evidence which, in the Board's opinion, 
adequately dissociates any T11 fracture symptoms from the 
symptoms of the veteran's service-connected low back 
disability.  In such cases, the Court has held that when it 
is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service- connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board has 
therefore not attempted to dissociate any thoracic spine 
symptoms from the symptoms of his service-connected low back 
disorder in this decision.  In addition, the Board notes that 
the recorded ranges of motion for the spine, as noted in the 
August 2000 and January 2003 VA examination reports, show 
that the veteran has approximately one-half of the normal 
range of motion.  He is also shown to have worn a back brace 
for many years.  Furthermore, he is shown to have a long 
history of treatment for back pain, with treatment that 
included medications and a TENS unit, as well as 
steroid/epidural injections for his back pain.  Finally, 
there are neurological findings that indicate the presence of 
back spasms, radiculopathy, and paresthesias.  Based on the 
foregoing, the Board finds that there is sufficient evidence 
to show that his lumbar spine disability is productive of 
pronounced intervertebral disc syndrome.  Accordingly, the 
criteria for a rating of 60 percent under DC 5293 (as in 
effect prior to September 23, 2002) have been met.  

A rating in excess of 60 percent is not warranted.  Under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (as in effect prior 
to September 26, 2003), the 60 percent evaluation is the 
highest rating provided for.  Therefore, a rating in excess 
of 60 percent is not warranted.  The Board further notes that 
the Court has indicated that there is no basis for a rating 
in excess of the maximum schedular rating based on limitation 
of motion due to pain or functional loss.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997); see also 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).

A rating in excess of 60 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5285 (as in effect prior to 
September 26, 2003), a 100 percent rating is warranted for: 
Vertebra, fracture of, residuals: With cord involvement, 
bedridden, or requiring long leg braces.  Under 38 C.F.R. § 
4.71a, DC 5286 (as in effect prior to September 26, 2003), a 
100 percent rating is warranted for: Spine, complete bony 
fixation (ankylosis) of: Unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

However, none of the evidence shows that the veteran's spine 
is ankylosed, or that he has residuals of a fractured 
vertebra accompanied by cord involvement, that he is 
bedridden, or that he requires long leg braces.  Accordingly, 
the criteria for a rating in excess of 60 percent under DC's 
5285 and 5286 have not been met.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 23, 2002, and September 26, 2003 
(i.e., the effective dates of the new regulations). 
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), the 60 
percent rating is the maximum rating allowed.  Therefore, a 
rating in excess of 60 percent is not warranted.  See also 
Johnston.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  However, the maximum rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is 60 percent.  Finally, the new regulation also 
provides that associated objective neurological abnormalities 
may be evaluated separately under an appropriate diagnostic 
code.  See Note 1.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 60 percent have been met within the 
applicable time period.  Specifically, there is no evidence 
of unfavorable ankylosis of the entire spine.  In addition, 
although there is evidence of radiculopathy and paresthesias, 
these symptoms are not shown to be of such severity and 
persistence as to support the existence of a separately 
ratable neurological entity.  Therefore, a separately 
assigned neurological rating is not warranted.  See Note 2.  

Finally, as the maximum rating provided for under DC 5293 (as 
in effect prior to September 23, 2002, and thereafter), is 60 
percent, the Board will discuss the possibility of a higher 
rating is based on an extraschedular evaluation.  See 38 
C.F.R. § 3.321(b)(1).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance. The Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents of testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO's 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board first notes 
that the veteran is receiving a 60 percent rating for his low 
back disability, and that all symptoms of this disability 
appear to have been considered in the veteran's evaluation.  
The Board therefore finds that the schedular evaluation is 
not inadequate.  The Board further finds that the medical 
evidence, together with the other evidence of record, does 
not show that the veteran's low back disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected low back disability, nor has there been a 
showing that this disability interferes with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the evidence indicates that 
the veteran resigned from the postal service in 1979.  In 
other words, the evidence does not show that, even when 
considering his limitations and exacerbations, that some 
factor exists which takes his disability outside the realm of 
the usual so as to render impracticable his schedular rating.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).  Accordingly, an 
extraschedular rating is not warranted.


IV.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In letters, dated in August 2004 (all claims), August 2005 
(all claims), and January 2006 (left knee claim only), VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the notices, although the 
timing of the notices of 38 C.F.R. 3.159 did not comply with 
the requirement that the notices must precede the 
adjudication, the actions of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which he did, and 
the claims were readjudicated in supplemental statements of 
the case, dated in March 2006, and in June 2006.  For these 
reasons, the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letters did not provide the appellant 
with notice of the potential disability rating, or laws 
regarding an effective date, for any grant of service 
connection.  However, as the service connection claims have 
been denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
With regard to the claim for an increased rating for the 
veteran's service-connected low back disorder, any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  Id.  Therefore, VA's duty to notify the appellant 
has been satisfied, and no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  In this regard, a response 
from the Social Security Administration (SSA), dated in 
August 2004, shows that the SSA stated that it had no 
available records for the veteran.  The veteran has been 
afforded VA examinations for all disabilities in issue, and 
etiological opinions have been obtained with regard to the 
claims for service connection.  The Board concludes, 
therefore, that a decision on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for a left knee condition is denied.  

Service connection for a hip condition is denied.  

A rating of 60 percent for chronic low back muscular strain, 
degenerative disc disease, lumbar nerve root irritation, and 
status post sacroiliac injury with traumatic sacralization of 
the 5th lumbar vertebra, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

  
____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


